Name: Council Decision (CFSP) 2016/628 of 21 April 2016 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2015/2430
 Type: Decision
 Subject Matter: politics and public safety;  civil law;  international affairs
 Date Published: 2016-04-22

 22.4.2016 EN Official Journal of the European Union L 106/24 COUNCIL DECISION (CFSP) 2016/628 of 21 April 2016 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2015/2430 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) On 21 December 2015, the Council adopted Decision (CFSP) 2015/2430 (2) updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (the list). (3) The Council has determined that there are no longer grounds for keeping one entity on the list. (4) The list should therefore be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2015/2430 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 21 April 2016. For the Council The President G.A. VAN DER STEUR (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision (CFSP) 2015/2430 of 21 December 2015 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision (CFSP) 2015/1334 (OJ L 334, 22.12.2015, p. 18). ANNEX The entity listed below is deleted from the list set out in the Annex to Decision (CFSP) 2015/2430: II. GROUPS AND ENTITIES 12. International Sikh Youth Federation  ISYF.